       Case 1:03-cr-00251-SHR Document 802 Filed 08/06/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                   :    Crim. No. 1:03-CR-251
                                           :
                                           :
                    v.                     :
                                           :
MICHAEL MCKINNON                           :   Judge Sylvia H. Rambo

                                     ORDER
      Before the court is the motion for compassionate release filed by Defendant

Michael McKinnon (“Defendant” or “Mr. McKinnon”). (Doc. 793.) For the reasons

outlined in the accompanying memorandum, the motion is hereby GRANTED in

the following manner:

      (1) Mr. McKinnon’s motion for his filings to be placed under seal is hereby

         GRANTED, NUNC PRO TUNC.

      (2) Mr. McKinnon’s sentence of imprisonment is hereby reduced to time

         served.

      (3) Upon his release, Mr. McKinnon is hereby ORDERED to serve the full

         duration of his supervised release according to the terms outlined in his

         original sentence.

      (4) This order (other than the placement of earlier filings under seal) is stayed

         for up to fourteen days, for the verification of the residence of Mr.

         McKinnon’s aunt, to make travel arrangements, and to ensure his safe

         release.

                                          1
       Case 1:03-cr-00251-SHR Document 802 Filed 08/06/20 Page 2 of 2




     (5) The Bureau of Prisons is ORDERED to immediately test Mr. McKinnon

        for COVID-19.

     (6) The Bureau of Prisons is ORDERED to release Mr. McKinnon as soon as

        a residence is verified, a release plan is established, appropriate travel

        arrangements are made, and it is safe for Mr. McKinnon to travel. If more

        than fourteen days are needed to make appropriate travel arrangements and

        ensure Mr. McKinnon’s safe release, the parties shall immediately notify

        the court and show cause why the stay should be extended.

     (7) Mr. McKinnon is ORDERED to provide the complete address where he

        will reside to the Middle District of Pennsylvania probation office.

     (8) Mr. McKinnon is ORDERED to quarantine for a period of fourteen days

        upon release to his aunt’s house and otherwise abide by the Center for

        Disease Control’s continually updated instructions for COVID-19 safety

        precautions, including wearing a mask and maintaining social distancing.



                                            /s/ Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge
Dated: August 6, 2020




                                        2
